Citation Nr: 0517364	
Decision Date: 06/24/05    Archive Date: 07/07/05	

DOCKET NO.  97-32 279A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, including post-traumatic stress disorder (PTSD).



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from July 1966 to July 
1968.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from a September 1997 rating 
decision issued by the Department of Veterans Affairs (VA) 
Regional Office (RO) in Oakland, California.  In August 2003, 
the Board remanded the case for additional evidentiary 
development, including the collection of any additional 
medical records and an additional VA psychiatric examination.  
That development is complete and the case is now ready for 
appellate review.  



FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the appeal has been requested or obtained.  

2.  The veteran does not have PTSD, and his generalized 
anxiety disorder was first manifested many years after active 
military service and is not shown to be related to any 
incident, injury or disease of active service.  




CONCLUSION OF LAW

An acquired psychiatric disorder, including PTSD, was not 
incurred or aggravated in active military service.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 
3.307, 3.309 (2004).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulation:  VCAA and regulations implementing this 
liberalizing legislation are applicable to the veteran's 
claim.  VCAA requires VA to notify claimants of the evidence 
necessary to substantiate claims, and to make reasonable 
efforts to assist veterans in collecting such evidence.

The initial rating decision denying service connection for 
PTSD in September 1997 clearly predated adoption of VCAA.  
During the lengthy pendency of this appeal, however, VCAA 
notification and other development action have clearly been 
undertaken by the RO.  In January 1998, the RO specifically 
requested the veteran, who is not shown to have served in 
combat, to provide details of the stressful incidents during 
service to which he attributed a valid diagnosis of PTSD.  In 
April 1998, the RO wrote that it had independently requested 
treatment records from two health care professionals, but 
that the ultimate responsibility for submission of this 
evidence was his and he was requested to encourage these 
providers to forward the records previously requested by VA.  
These records were later collected and placed on file.  The 
RO requested the US Armed Service Center for Research of Unit 
Records to assist in developing and/or corroborating any 
reported stressors of the veteran and a response was received 
from this agency.  The veteran was provided two VA 
examinations which are adequate for rating purposes.  All 
records of the veteran's private medical treatment and 
service medical records were collected for review.  

In May 2003, the veteran was provided formal VCAA notice 
which identified the evidence necessary to substantiate his 
claim, identified the evidence already collected, notified of 
the veteran of the evidence it was still necessary that he 
submit, and requested him to submit any evidence he might 
have in his possession.  Additional formal VCAA notice was 
posted to the veteran in March 2004.  The veteran has been 
provided the regulatory implementation of the VCAA and the 
laws and regulations governing awards of service connection 
for psychiatric disability in statements of the case.  

The veteran notified VA he had no more evidence to submit in 
July 2004.  He does not argue and the evidence on file does 
not suggest that there remains any additional relevant 
evidence which is uncollected for review.  The Board finds 
there is no reasonable likelihood that any additional 
relevant evidence is available for inclusion in the claims 
folder.  The Board further finds that VCAA and the duties to 
assist and notify have been satisfied.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107; Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

Service connection may be established for disability 
resulting from disease or injury suffered in line of duty.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted for certain specified diseases, including 
psychoses, which are shown to have become manifest to a 
compensable degree within one year from the date of service 
separation.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. 
§§ 3.307, 3.309.  Service connection may also be granted for 
any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d).  

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify a disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
isolated findings.  Continuity of symptomatology is required 
where the condition noted during service is not shown to be 
chronic, or when a diagnosis of chronicity may be 
legitimately questioned.  When chronicity in service is not 
adequately supported, a showing of continuity after discharge 
is required to support the claim.  38 C.F.R. § 3.303(b).  

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with the applicable 
regulatory criteria, which is:  A link, established by 
medical evidence, between current symptoms and an in-service 
stressor(s); and credible supporting evidence that the 
claimed in-service stressor occurred.  38 C.F.R. § 3.304(f); 
Cohen v. Brown, 10 Vet. App. 128 (1997).  38 C.F.R. §§ 4.125 
and 4.130 incorporate the American Psychiatric Association's, 
Diagnostic and Statistical Manual of Mental Disorders, Fourth 
Edition (DSM-IV), into the rating schedule as the governing 
criteria for diagnosing PTSD.  The DSM-IV requires that an 
individual have been exposed to a traumatic event in which he 
experienced, witnessed, or was confronted with an event or 
events that involved actual or threatened death or serious 
injury, or a threat to the physical integrity of himself or 
others, and the person's response involved intense fear, 
helplessness, or horror.  A claimed noncombat stressor must 
be verified by objective evidence.  A veteran's 
uncorroborated testimony is not sufficient to verify a non-
combat stressor.  Cohen v. Brown, 10 Vet. App. at 146-47; see 
also Dizogio v. Brown, 9 Vet. App. 163, 166 (1996).  

Facts:  The veteran filed his initial claim of service 
connection for PTSD in March 1997.  In his original claim, he 
indicated that the date his PTSD began was in November 1995.  

In written statements the veteran reported that he did not 
serve in Vietnam, but that he still had stressors from 
military service which caused him to have PTSD.  He reported 
training soldiers that later went to Vietnam, and that he was 
assigned to honor guards with burial details for soldiers 
that had been killed in Vietnam.  As he had trained persons 
being sent to Vietnam, he "felt directly responsible for 
many who did not come home."  He also reported that being 
trained for atomic warfare caused him stress.  He reported 
observing films of live combat in Vietnam as part of his 
duties in training other soldiers.  The veteran provided the 
names of four individuals that he apparently knew or earlier 
served with and that he later heard had been killed or 
wounded in Vietnam.  He reported that he heard a Captain RS 
was killed by rocket fire while in command of a personnel 
carrier.  He named three other soldiers who he heard were 
wounded, not killed, in Vietnam.  

The service medical records, which do not appear to be 
incomplete, note that the veteran had no psychiatric 
difficulty or abnormality at the time that he was enlisted 
for service at examination in June 1966.  There are similarly 
no records of any treatment for any complaints of stress or 
anxiety at any time during service.  At the time of service 
separation in May 1968, the veteran was noted to be 
psychiatrically normal.  Additionally, in the report of 
medical history completed by the veteran himself at the time 
of service separation, he indicated in the negative to 
questions of whether he had frequent trouble sleeping, 
frequent terrifying nightmares, depression or excessive 
worry, loss of memory or amnesia, and nervous trouble of any 
sort.  

The veteran's service personnel records indicate that he 
received his initial military training at Fort Ord, 
California, and that he was thereafter transferred to Fort 
Riley, Kansas, for the remainder of his military service 
until discharge.  After transfer to Fort Riley, the veteran 
is noted to have served for one month as a dental assistant, 
and thereafter as an armor crewman, armor crewman AIT 
(advanced individual training), and assistant tank commander.  
His conduct and efficiency throughout military service were 
rated consistently excellent, and he appears to have advanced 
through the ranks from E1 to E5 by the time of separation.  
He qualified as marksman with a rifle and expert with 
submachine gun and .45 caliber pistol.  These records do not 
show that the veteran ever left the Continental United States 
during service nor do they show that he served in combat with 
the enemy, and the veteran does not argue otherwise.  

The earliest relevant record on file with respect to the 
current claim is an August 1996 insurance disability claim by 
the veteran in which he claimed having severe hypertension, 
anxiety, and job stress, from employment with "New United 
Motors."  That same month, the veteran was seen for 
hypertension and it was noted that he had been having quite a 
bit of stress at work, and apparently three days earlier he 
had some increased stress from a supervisor and became 
nauseated and dizzy with chest pressure.  He was admitted to 
a local intensive care unit where blood pressure was 
immediately reduced and he was discharged the following 
morning.  He had been eleven years at his current employment 
and stated that he got along fairly well with his 
supervisors, but that they were very meticulous about his 
work.  He worked on an assembly line and had trouble handling 
the stress.  The previous month, the veteran was seen with 
complaints of right ear pain and headache and he related some 
of his problems to stress at work.  He stated it was "a very 
stressful situation."  His blood pressure went up while he 
was at work and he got tachycardic.  Once home, he had about 
6 ounces of Vodka, and he was relaxed and mellowed out for 
the evening.  

Also on file are statements written by a licensed social 
worker indicating that the veteran had been in outpatient 
treatment at a behavioral health center since November 1996.  
He had been referred by his primary care physician (Dr. Lund) 
due to his severe hypertension.  It was the social worker's 
impression that the veteran had PTSD which was exacerbated 
"by work-related stress."  In March 1997, the social worker 
wrote that the veteran had PTSD because he "underwent 
traumatic experiences during his military service . . . ."  
He had been virtually unable to speak to anyone about his 
"unfortunate military experiences till recently."  In 
October 1997, this social worker wrote that the veteran had 
been exposed to events involving actual or threatened death 
or serious injury or a threat to physical integrity of self 
or others while stationed at Fort Riley, Kansas.  He wrote 
that the veteran experienced "horror" in training for 
atomic warfare and being a member of a burial detail.  He 
wrote his opinion that the veteran had signs and symptoms 
which appeared to satisfy the criteria for a diagnosis of 
PTSD, and felt that the diagnosis of generalized anxiety 
disorder from VA examination did not approach "in its scope 
the seriousness" of the veteran's symptoms.  

In November 1996, the veteran's treating physician, Dr. Lund, 
who was noted to be board-certified in internal medicine and 
occupational health, wrote that the veteran was disabled as a 
result of severe hypertension related to anxiety and stress.  
In May 1997, Dr. Lund wrote that it was his impression that 
the veteran suffered from PTSD and that he was "deserving of 
benefits" and that he also suffered from "anxiety of 
personality disorder and severe hypertension and chronic pain 
syndrome."  In November 1997, Dr. Lund wrote that the 
veteran suffered from PTSD "caused by his military 
services."  He reported that his conclusion was supported 
"by my history and examination and by other medical 
providers treating him."  

Records of the veteran's periodic outpatient treatment with 
Dr. Lund in the mid to late 1990's principally discuss the 
veteran's treatment for significant uncontrolled hypertension 
and severe neck pain from postoperative cervical spine 
disability.  These records do, on occasion, include a 
notation of PTSD.  In December 1997, the veteran specifically 
was requesting treatment from sleep problems attributable to 
severe neck pain.  In discussing the veteran's ongoing levels 
of anxiety and stress, these records refer to current ongoing 
stressors including the veteran's difficulties with 
employment, money and paying bills, and family problems.  
There are also numerous entries indicating that the veteran 
had been advised again to stop using alcohol since this 
negatively contributed to all of his problems.  

In June 1997, the veteran was provided a VA examination by a 
psychologist.  The veteran's claims folder was reviewed in 
conjunction with the examination.  The veteran reported that 
his traumatic stressor was the "reality of Vietnam."  The 
veteran reported that he often felt responsible as he was 
involved in training recruits and he would see casualty 
figures about his battalions operations in Vietnam.  He also 
reported stress in training for atomic warfare, and at being 
in the Honor Guard at funerals for combat veterans in the 
area of Fort Riley, Kansas.  After military service, the 
veteran married in 1971 and he continued this relationship to 
present with two children.  The veteran reported that he did 
not use tobacco and "rarely uses alcohol."  No history of 
abuse was reported.  The veteran was on multiple medications 
for severe high blood pressure which interfered with his 
relations with his wife and he reported "a tremendous strain 
with his wife due to this constraint."  He had a hobby of 
collecting military equipment and firearms, and he recreated 
by shooting activities.  He also reported a significant 
financial burden due to his being unemployed since October 
1996.  He reported a very good rapport with his children.  
The veteran reported being in chronic pain associated with 
neck surgery with removal of a disc and fusion and that he 
had been in chronic pain during his employment from 1992 
through 1996.  

The doctor reported that the "main social trauma for [the 
veteran] has been his difficulty relating to an episode of 
going unconscious from severe high blood pressure while at 
work."  The veteran reported that "the stress during the 
years 1993 to 1996 were unrelenting.  He did not handle the 
management style of how errors were corrected.  He felt 
intense pressure to perform more work, and all errors were 
identified in front of his work team."  The psychologist 
stated, "The veteran felt increasing pressure and strain 
from the management and scrutiny of his work performance."  
In October 1996, his high blood pressure had reached 
disastrous levels, and he passed out unconscious on the job.  
He had been unemployed since that time.  The veteran reported 
having had high anxiety since the time of his military 
experience.  The diagnosis from this examination for Axis I 
was a generalized anxiety disorder.  There was no diagnosis 
for Axis II.  The stressors listed at Axis IV included 
financial pressures, chronic pain, and medical distress.  
This psychologist reported that the veteran did not meet the 
Category A criteria for a valid diagnosis of PTSD.  He was 
experiencing severe anxiety due to a generalized anxiety 
disorder.  The veteran's stress appeared directly related to 
several years of intense management conflict and stress at 
his place of employment in the 1990's.  This psychologist did 
not believe that the traumatic stressors reported by the 
veteran as attributable to military service met the criteria 
as specified in the DSM-IV.  

Based upon the conflicting medical diagnoses, the Board 
remanded this case for further VA examination in August 2003.  
That examination was provided the veteran in October 2004.  

The individual who conducted the October 2004 VA examination 
was another psychologist.  The veteran's claims folder, 
including all evidence now on file, was provided to the 
physician for review in conjunction with the examination.  
The psychologist noted that the veteran had not served in 
combat with the enemy and had been assigned inside the 
Continental United States.  When the psychologist asked the 
veteran why he would have PTSD if he did not serve in combat, 
the veteran said "a lot of things."  When asked for an 
example the veteran reported "well people were killed in 
Vietnam I could've been there."  The veteran reported having 
some problems with sleep at night and he reported having 
nightmares "every night."  When asked what his nightmares 
were about the veteran said "fire," and when asked for more 
specifics, the veteran could not "tell me about that."  The 
diagnosis from this examination was generalized anxiety 
disorder and alcohol abuse for Axis I and personality 
disorder NOS, for Axis II.  The Axis IV statement of stressor 
associated with these findings was unemployment.  This 
physician stated that he was not impressed with the diagnosis 
of PTSD, "I just do not see it for this patient."  He wrote 
that most veterans with PTSD had significant problems in 
interpersonal relationships and social relationships, and the 
veteran did not show any of that.  He wrote that he did not 
find that the veteran met the DSM-IV criteria for PTSD.  He 
did not think that there was a clear precipitance of 
traumatic events for the veteran that occurred in the 
military that would cause him to have PTSD.  He found no 
evidence that he had PTSD, but evidence for a generalized 
anxiety disorder.  He also wrote that he thought the veteran 
was probably anxious when he got into the military and 
"maybe" the military made him more anxious and that the 
veteran continued to be anxious.  

Analysis:  A preponderance of the competent clinical evidence 
on file is against a finding that the veteran has a valid 
diagnosis of PTSD.  Two psychologists consistently found that 
the veteran did not meet the DSM-IV criteria for a diagnosis 
of PTSD, and both found that the veteran had a generalized 
anxiety disorder, unrelated to military service.  Neither 
psychologist found that the veteran's reported stressors from 
service were the type contemplated in the DSM-IV as 
qualitatively sufficient to form the basis for a diagnosis of 
PTSD.  Each of these psychologists had access to and review 
of the veteran's entire claims folder in addition to their 
examination upon which to form their diagnostic impressions.  
Each of these psychologists has a doctorate in the field and 
is shown to be trained in the field of evaluating, diagnosing 
and treating mental health disorders.  

On the other hand, Dr. Lund is a medical doctor with a 
specialty in internal medicine and occupational health.  He 
is not shown to have requisite training in the field of 
psychiatry or psychology.  He did not have access to or view 
of the veteran's claims folder.  His initial 1996 statement 
only referred to the veteran's difficulty with coping and 
concentration with stress, "as reflected by his hypertension 
at work."  His second 1997 statement first noted PTSD (and 
personality disorder) but made no reference to this diagnosis 
being related to any incident of military service.  His last 
statement of 1997 stated that the veteran had PTSD caused by 
his military service, but it included no rationale to explain 
the basis for this opinion, including any discussion of 
reported stressors during service or their adequacy in 
relation to required criteria at the DSM-IV.  His statement 
that his conclusion was supported by "my history and 
examination and by other medical providers," makes it 
apparent that aside from reading any statements from the 
veteran's social worker, his finding or diagnosis of PTSD was 
based entirely upon his personal contact with the veteran.  

The Board is unsure of the veteran's private licensed social 
worker's medical training and qualifications.  There is no 
question, however, that the educational requirements to 
become a licensed social worker are not equivalent to those 
required to become a licensed Ph.D. psychologist.  Again, 
this social worker's initial December 1996 statement 
indicated that the veteran had PTSD "which was exacerbated 
by work-related stress."  There was no reference to the 
veteran's military service.  In March 1997, the social worker 
wrote that the veteran had PTSD from traumatic experiences 
during his military service, but he provided no discussion or 
detail or any analysis of actual stressors relied upon or 
whether they met the criteria of DSM-IV.  In October 1997, 
this social worker did provide a more thorough statement 
indicating his belief that the veteran had PTSD and that his 
stressors did meet the DSM-IV criteria.  Again, however, 
there is no indication in any of the social worker's 
statements that he relied on any information other than the 
veteran's own subjective complaints and reports.  For 
instance, he reported that the veteran "in his own words" 
described horror in being trained for atomic warfare.  He 
disputed VA examination findings of generalized anxiety 
disorder only by indicating that this finding did not address 
the veteran's "specific response to all things military."  

A careful review of all of the evidence on file including all 
clinical opinions on file makes it apparent to the Board that 
the conclusions reached by the June 1997 VA psychologist most 
accurately described the veteran's psychiatric history.  That 
is, there were no complaints, findings, treatment or 
diagnosis of any psychiatric abnormality at any time during 
or for decades after the veteran's separation from military 
service.  Commencing in the 1990's, the veteran had chronic 
pain from postoperative cervical spine disability and 
uncontrollable hypertension and significant stress during 
post-service civilian employment, and that all of these 
factors were entirely unrelated to any incident, injury or 
disease of active service.  This psychologist found that the 
veteran's stress resulting in a generalized anxiety disorder 
was directly related to several years of intense management 
conflict and stress at his place of employment in the 1990's.  

Neither the veteran's private internist or social worker 
provided a meaningful analysis of the veteran's reported 
stressors in association with his claim that he had PTSD 
related to military service.  On the other hand, both VA 
psychologists had access to and review of the veteran's 
claims folder including his specific statements of stressors 
and these were clearly discussed during each VA examination.  
Both VA psychologists found that the veteran's statement of 
stress related to the Vietnam experience, his training of 
recruits who were subsequently sent to Vietnam, his 
subsequent knowledge that some of these individuals were 
later killed or hurt, and his training for atomic warfare 
simply fail to meet the DSM-IV criteria as an adequate 
stressor.  The Board concurs with these findings.  The social 
and medical history presented in the veteran's claims folder 
reveals that his generalized anxiety disorder arose in the 
1990's, as a result of physical disability and job-related 
stress which is entirely unrelated to military service.  In 
his initial claim filed in march 1997, the veteran himself 
wrote that his claimed psychiatric disability began in 
"11/95."  In the absence of a valid diagnosis of PTSD, a 
claim for service connection for PTSD must be denied.

With respect to the veteran's subjective complaints of 
stressors related to military service, the Board would point 
out that there are some factors apparent from the evidence on 
file which reflect on the veteran's credibility.  For 
instance, the insurance disability claim form from 
September 1996 documents the veteran's attempt to obtain 
State disability benefits by reports of severe hypertension 
and job-related stress which was clearly attributable to his 
then-current civilian employment.  This application made no 
mention of stress attributable to military service years 
earlier.  

The veteran's private treatment records clearly indicate that 
the veteran had an ongoing problem with alcohol consumption 
which aggravated all of his physical and mental problems.  
There are documented one or more times when the veteran was 
admitted for alcohol detoxification treatment and, in 1999, 
the veteran was found guilty of driving under the influence 
of alcohol.  Yet, at the time of his June 1997 VA 
examination, the veteran reported that he "rarely uses 
alcohol," and the physician noted that there was "no 
history of abuse."  

In reporting stressors attributable to service, the veteran 
provided the names of four individuals he had reportedly 
known who were later killed or wounded in Vietnam.  In his VA 
Form 9, he reported that a captain, a former company 
commander, had been killed by rocket fire while in command of 
a personnel carrier.  Following development of reported 
stressors by the US Armed Services Center for Research of 
Unit Records, a casualty report for this individual indicated 
that he had been killed in action by "grenades."  
Additionally, his military occupational specialty (MOS) was 
2163 which was an air operations officer (likely associated 
with the UH-1H helicopter) which would not ordinarily be 
associated with an individual commanding an armored personnel 
carrier.  Another individual identified by the veteran was 
reflected in a casualty report indicating that this man was 
wounded in December 1969, some 17 months after the veteran 
was separated from service.  Because the Board finds that a 
valid diagnosis of PTSD is lacking in this appeal, it is 
unnecessary to perform any substantive evaluation of the 
verification of any purported stressors.  

Finally, the Board also notes that in the most recent VA 
examination, although the VA psychologist felt that the 
veteran did not have a valid diagnosis of PTSD, he 
corroborated the earlier finding of a generalized anxiety 
disorder.  This psychologist also stated, however, that he 
thought the veteran probably had some kind of a generalized 
anxiety disorder before he came into the military and that 
"maybe" the military made him more anxious.  Although a 
veteran may be denied service connection for a disease or 
injury which preexisted military service, service connection 
is warranted when a preexisting injury or disease is 
aggravated (meaning permanently increased in severity) during 
military service.  See 38 C.F.R. § 3.306.

Although the Board agrees with and adopts the remaining 
findings made by this psychologist on this October 2004 VA 
examination report, the Board finds there is a complete 
absence of any evidence supporting a finding that the veteran 
had some form of anxiety disorder prior to service which was 
then increased permanently in severity during service.  The 
veteran himself has argued that he had absolutely no 
psychiatric problems or symptoms prior to service, and there 
is no objective evidence of such preservice disability.  The 
physical examination for the veteran's enlistment in June 
1966 noted that the veteran was psychiatrically normal.  The 
report of medical history completed by the veteran himself in 
June 1966 also answered entirely in the negative to questions 
of whether he had ever had frequent trouble sleeping, 
frequent or terrifying nightmares, depression of excessive 
worry, loss of memory or amnesia, or nervous trouble of any 
sort.  There is, in fact, a complete absence of any objective 
evidence of any psychiatric disability, including a 
generalized anxiety disorder, at any time before service, 
during service, and for over 25 years after the veteran was 
separated from service.  This psychologist's statement that 
"I think maybe" the military made him more anxious, appears 
to be wholly supposition and entirely without objective 
support.  Accordingly, an award of service connection for a 
generalized anxiety disorder, based upon an aggravation 
theory, is not warranted.  


ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, including PTSD, is denied.



	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


